Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant filed AF response 08/31/2022, claims 1-5 and 12-21 are pending Claims 1, 12, and 17 have been amended. Claims 3-5, 14-16, and 19-21 have been canceled.
Continuation of Box 3: Applicant amended claims 1, 12, and 17 . Applicant amended claim 1 as 
“in response to determining that the first duration of the first time domain resource is greater than or equal to a preset threshold; and in response to determining that a third duration of a third time domain resource is greater than or equal to the decreased second duration of the second time domain resource, wherein the third time domain resource is a next time domain resource that is adjacent to the first time domain resource and that is used to transmit the downlink data, performing the following operations: 
setting, by the base station, the first duration of the first time domain resource as a target duration of the first time domain resource; and
setting, by the base station, the decreased second duration of the second time domain resource as a target duration of the second time domain resource” require further search and/or consideration. Amended limitations are now linked to each other (determining, in response to determining, setting etc.) require a further search and/or consideration.
Note: Examiner recommend to disclose the mechanims of “performing the following operations”  (these steps are performed on based of what results? Or the need of setting by the base station each duration of each resource as a target duration of that particular time domain resource). Basically disclose the assocication of “setting steps” with the rest of the claim limitation. 
Continuation of Box 12: Applicant’s arguments pertain to an unentered amendment.

/ROMANI OHRI/Primary Examiner, Art Unit 2413